Title: To George Washington from Obadiah Wetherell, 13 September 1780
From: Wetherell, Obadiah
To: Washington, George


                        

                            
                            May it please your Excellency
                            Camp Steenrapia 13th Sept. 1780
                        
                        The Petition of Lieut. Obadiah Wetherell 8th Masstts Regt humbly sheweth that he thinks himself highly
                            injured in being superceeded by the Pay-Master of said Regt, who had no Commission but that of Pay-Master untill the new
                            Arrangement when he was appointed an Ensign & soon after promoted a Lieutenant.
                        This is therefore humbly to request your Excellency for an Honorable Discharge from the Service And your
                                Petitioner as in Duty bound shall ever pray.
                        
                            Obadiah Wetherell Lieut.
                        
                    